In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                   No. 07-19-00384-CV


   MAGGIE BANNER KERR, INDIVIDUALLY AND AS ASSIGNEE OF WILLIAM CY
  “CHICO” BANNER, AND SANDY BANNER, INDEPENDENT EXECUTRIX OF THE
          ESTATE OF WILSON HARDIN “CY” BANNER, APPELLANTS

                                           V.

                         APACHE CORPORATION, APPELLEE

                            On Appeal from the 51st District Court
                                 Tom Green County, Texas
            Trial Court No. A160499C, Honorable Carmen Symes Dusek, Presiding

                                  December 5, 2019

                            MEMORANDUM OPINION
                    Before QUINN, C.J., and PIRTLE and PARKER, JJ.

       Pending before this court is the Agreed Motion to Dismiss the pending appeal filed

by appellants and appellee. Without passing on the merits of the appeal, we grant the

motion and dismiss the appeal. TEX. R. APP. P. 42.1(a)(1). Having dismissed the appeal

at the parties’ request, no motion for rehearing will be entertained and our mandate will

issue forthwith.


                                                Per Curiam